Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    266
    607
    media_image1.png
    Greyscale

Claim Interpretation
An annotated reproduction of the instant drawing figures are provided for context of the discussion of the instant language of the claims.

    PNG
    media_image2.png
    578
    931
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    528
    947
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    455
    573
    media_image4.png
    Greyscale

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
A search of the prior art has found that it is known to configure extruders with a central sun processing shaft and plural planetary processing shaft arrangement which are driven in coordination in usage of teeth gearing. Examples are US patent documents: US-3640669, US-10040049, US-5107711, US-2754542, US-7513677 and US-7513677. These examples are reproduced below for context and referral of the state of art.
    PNG
    media_image5.png
    337
    546
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    317
    673
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    878
    614
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    229
    660
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    246
    555
    media_image9.png
    Greyscale

The instant claims define over the prior art in that it further requires the multiscrew section comprising the plurality of planetary screws which are exposed over at least part of their length at the outer periphery of the extruder screw; and a drive zone wherein the planetary screws engage via a toothing in at least one of: an external toothing on a central shaft; an internal toothing in a stator ring; and an inner wall of an extruder bore of the multiscrew extruder; wherein the intake and metering zone extends into the multiscrew section, the respective part of the planetary screws at least partially enclosed in the metering zone.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774